MEMORANDUM **
William Lee Terzin appeals the 30-month sentence imposed after his guilty-plea conviction of bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 18 U.S.C. § 3742, and affirm.
Terzin contends his sentence violated Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) because the indictment did not plead the threat-of-death sentence enhancement under USSG § 2B3.1(b)(2)(F). We review de novo the district court’s interpretation of the sentencing guidelines, and its application of the guidelines to the facts of a particular case for an abuse of discretion. See United States v. Ellis, 241 F.3d 1096, 1099 (9th Cir.2001). We review factual findings for clear error. See id.
Terzin’s contention is without merit because his 30-month sentence is less than the 20-year maximum provided by 18 U.S.C. § 2113(a). As such, Apprendi is not implicated. See United States v. Egge, 223 F.3d 1128, 1131 n. 1 (9th Cir.2000); see, e.g., United States v. Panaro, 266 F.3d 939, 954 (9th Cir.2001) (affirming USSG § 2B3.2(b)(l) enhancement).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.